Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146859                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIZENS BANK,                                                                                         David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 146859
                                                                   COA: 310195
                                                                   Roscommon CC: 11-729539-CK
  LOUIS E. BOGGS and JENNIFER L. BOGGS,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 19, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
           t0722
                                                                              Clerk